17 N.J. 191 (1955)
110 A.2d 557
IN THE MATTER OF THE APPLICATION OF JOHN LENKOWSKI FOR A WRIT OF HABEAS CORPUS.
The Supreme Court of New Jersey.
Argued January 3, 1955.
Decided January 10, 1955.
*193 Mr. Joseph Butt argued the cause for the appellant.
Mr. Benjamin Asbell argued the cause for the respondent (Mr. Mitchell H. Cohen, County Prosecutor, Mr. I.V. DiMartino, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.